DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitation “wherein the chalcogenide light absorbing layer comprises Cu(In1-xGax)(Sey,S1-y) (0.2<x≤1, 0≤y≤1) doped with solver”. First, “solver” should be changed to “silver”. Second, based on the instant specification [3] and [5] and Table 1, and added claim 27 it is unclear if the formula claimed should be Cu(In1-xGax)(Sey,S1-y)2 (0.2<x≤1, 0≤y≤1) doped with silver”. Based on the limitations in claim 27, for the purpose of this Office Action, the above limitation in claim 1 will be treated as if it reads “wherein the chalcogenide light absorbing layer comprises Cu(In1-xGax)(Sey,S1-y)2 (0.2<x≤1, 0≤y≤1) doped with silver”. Appropriate correction and clarification is required.

Claims 2, 4, 6-9 and 27 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1, 2, 4, 7-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2014/0273311) or, in the alternative, under 35 U.S.C. 103 as obvious over Liang et al. (US 2014/0273311) in view of Fujdala et al. (US 2012/0067407). 


Regarding claim 1, Liang discloses a chalcogenide solar cell in Figure 5 comprising:
	a substrate (502) ([85]-[86] and [92]);
	a transparent conducting oxide (TCO) back contact (512) provided on the substrate (502) ([91]-[92]);
	a chalcogenide light absorbing layer (506) provided on the TCO back contact  (512) and comprising at least copper (Cu), gallium (Ga), and silver (Ag) ([88] and [9]-[10], absorber layer is CIGS with Ag); and
	a TCO front contact (504) provided on the chalcogenide light absorbing layer (506) ([86]), and
an interface disposed between a surface of the chalcogenide light absorbing layer and the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer ([9]-[10], [112], [117]-[118] and [132]).
Liang additionally discloses that the chalcogenide light absorbing layer comprises Cu(In1-xGax)(Sey,S1-y)2 (0.2<x≤1, 0≤y≤1) doped with Ag ([33]).
	It is noted that the limitation “provided on” does not require direct contact or a particular order of the layers. All the layers of the solar cell of Liang are “provided on” each other. 

	Liang discloses that the atomic concentration of the elemental species in the CIGS absorber layer is compositionally graded throughout the thickness of the layer in order to provide a gradient in the bandgap ([41], [51], [56]) and discloses that the multistep method of forming the absorber layer results in the compositional grading of the layer ([93] and [122]). Liang additionally discloses that the atomic concentration of copper in the absorber layer is graded throughout the thickness of the absorber in order to grade the bandgap of the layer ([112], [187], [196]). Liang additionally discloses that the absorber film is formed by providing at least one layer comprises a layer rich in one or more of Cu and Ag, i.e., (Cu+Ag)/(In+Ga)>1.0, wherein the overall aggregate composition of the layers forming the precursor film is 0.7<(Ag+Cu)/(In+Ga)<1.0, 0.0<Ag/(Cu+Ag)<0.3, and 0.0<Ga/(In+Ga)<0.5 and discloses that the composition of the Cu, Ga, and In in each layer exhibits a single phase and the phase remains substantially constant in composition and laterally uniform in composition when heated ([9]). Since the amount of (Cu+Ag) in the first layer of the precursor is higher than the overall composition of (Cu+Ag) in the film there is necessarily a gradient of the copper composition in the film.   

Since Liang discloses all the limitations of the instant claims, the reference is deemed to be anticipatory.
		However, if Liang is not found to disclose an interface disposed at a surface of the chalcogenide light absorbing layer is proximate to the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Liang to have an interface disposed at a surface of the chalcogenide light absorbing layer is proximate to the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, based on the teachings of Fujdala.

	Fujdala discloses a chalcogenide solar cell in Figure 3 comprising:
	a substrate (10) ([75]);
	a back contact (20) provided on the substrate (10) ([75]);
	a chalcogenide light absorbing layer (30) provided on the back contact (20) ([75]) and comprising at least copper (Cu), gallium (Ga), and silver (Ag) ([31], [39], [264] and [581]-[583]); and
	a TCO front contact (50) provided on the chalcogenide light absorbing layer (30) ([75]), and
an interface disposed at a surface of the chalcogenide light absorbing layer (30) is proximate to the back contact (20) (Figure 3), wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer (As discussed in [32], [159], the solar cell may have a gradient of the concentration of copper atoms in the photovoltaic absorber layer, the gradient being a higher concentration of copper atoms at the back of the photovoltaic absorber layer to a lower concentration of copper atoms at the front of the photovoltaic absorber layer).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the absorber layer of Liang to have a Cu-rich region at an interface of the absorber layer proximate to the TCO back contact which has an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, as taught by Fujdala, because it would amount to the combination of prior art elements according to known methods to yield predictable results.

Liang additionally discloses that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 30 at% ([9]) and discloses that some or all of the copper can be replaced by Ag to increase the bandgap of the absorber layer and lower the structural defects in the absorber ([49], [112] and [117]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([56], [112] and [117]).
	Liang does not explicitly disclose that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 2 at%. However, the routine experimental modification of Liang done in order to ascertain the optimum Ag content in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Ag content in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer, decrease structural defects in the absorber and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.
	Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses a layer of gallium oxide (GaOx) (back contact interface layer 510 which includes Gallium oxide, [90]) having a thickness equal to or less than 150 nm is provided on the TCO back contact (512) (Figure 5 and [90]).
	Liang does not explicitly disclose that the gallium oxide (GaOx) has a thickness equal to or less than 3 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the precursor film can have a thickness from 400nm-800nm and can have from 1-10 sets of precursor layers ([191]). Liang additionally discloses that the sets of layers can include at least two layers ([190]) and further discloses that the composition of the film can be varied by adjusting the number of layers with each composition or by adjusting the thicknesses of each of the layers ([183]). 
Liang does not explicitly disclose that the Cu-rich region of the interface has a thickness ranging from 2 nm to 10 nm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the Cu-rich region, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in thickness (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 7, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that one or more of titanium oxide (TiOx), niobium-doped titanium oxide (TiNbOx), Mo(S, Se)2, and MoO3 layers are provided between the Cu-rich region of the interface and the TCO back contact ([75], see Mo(S,Se)2 layer at back contact/absorber layer interface).

Regarding claim 8, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the content of Cu can be varied throughout the absorber layer to tailor the bandgap of the absorber layer ([49], [112], [117] and [201]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([8], [56], [112], [117] and [201).
	Liang does not explicitly disclose that the content of Cu in the Cu-rich region is higher than the average Cu content of the chalcogenide light absorbing layer by 10 at% to 20 at%. However, the routine experimental modification of Liang done in order to ascertain the optimum Cu content and gradient in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Cu content and gradient in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Regarding claim 9, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the substrate (502) comprises a transparent substrate or a crystalline silicon (c-Si) substrate (see glass substrate in [85] which is transparent).


Regarding claim 27, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the chalcogenide light absorbing layer comprises Cu(In1-xGax)(Sey,S1-y)2 (0.2<x≤1, 0≤y≤1) doped with Ag ([33]) and discloses that the content of Cu can be varied throughout the absorber layer to tailor the bandgap of the absorber layer ([49], [112], [117] and [201]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([8], [56], [112], [117] and [201).
Liang does not explicitly disclose that the chalcogenide light absorbing layer comprises 21.82-24.28 at% Cu, 25.31-26.36 at% Ga and 50.38-50.98 at% Se. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, the routine experimental modification of modified Liang done in order to ascertain the optimum Cu, Ga and Se content in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Cu, Ga and Se content in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer, decrease structural defects in the absorber and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.
	 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2014/0273311) or, in the alternative, under 35 U.S.C. 103 as obvious over Liang et al. (US 2014/0273311) in view of Fujdala et al. (US 2012/0067407), as applied to claim 1 above, in view of Park (US 2014/0196776). 

Regarding claim 6, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses a molybdenum (Mo) layer between the Cu-rich region of the interface and the TCO back contact ([92]), but Liang does not disclose that the Mo layer is provided as a pattern on a portion of the TCO back contact thereby providing a window that transmits light therethrough.

Park discloses a chalcogenide solar cell in Figure 1 comprising:
a substrate (100) ([22]-[23]);
a transparent conducting oxide (TCO) back contact (200) provided on the substrate (100) ([24]);
	a CIGS chalcogenide light absorbing layer (300) provided on the TCO back contact (200) ([32]); and
	a TCO front contact (700) provided on the chalcogenide light absorbing layer (300) ([45]),
	a molybdenum (Mo) layer (210) between the absorbing layer (300) and the TCO back contact (200) ([26]), wherein the Mo layer (210) is provided as a pattern generated by coating only a part of the TCO back contact (200) ([26] and Figure 1) thereby providing a window that transmits light therethrough ([9] and [47]-[48]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the Mo layer in the device of modified Liang such that the Mo layer is provided as a pattern generated by coating only a part of the TCO back contact thereby providing a window that transmits light therethrough, as taught by Park, because the electrode configuration of Park allows the solar cell device to be used in a variety of applications including windows or doors of a building and allows images to be transmitted through the solar cell device and allows light transmission and absorption from both sides of the device (Park, [9] and [48]).

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Liang does not teach or suggest a structure that includes a "Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer", and that such a Cu-rich region would be "disposed at a surface of the chalcogenide light absorbing layer is proximate to the TCO back contact". In fact, on multiple occasions Liang describes his CIG structure as being Cu-poor. See, Liang, [0131-134]. 

Examiner respectfully disagrees. The reference to a Cu-poor CIGS layer in Liang is referring to the overall average layer composition. The claims do not require a Cu-rich overall CIGS layer and merely require a region at the interface proximate to the back contact that has a higher copper composition than the overall average copper composition in the film. In fact, the reference to an overall copper poor CIGS layer composition further supports Examiner’s position that the concentration of copper at the interface is higher than the overall average copper content in the film since the region at the interface is formed as a copper rich layer which necessarily has a higher copper content than the overall average copper poor layer. 
Liang discloses an interface disposed at a surface of the chalcogenide light absorbing layer that is proximate to the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer ([9]-[10], [112], [117]-[118] and [132]). 
Further, Liang discloses that the atomic concentration of the elemental species in the CIGS absorber layer is compositionally graded throughout the thickness of the layer in order to provide a gradient in the bandgap ([41], [51], [56]) and discloses that the multistep method of forming the absorber layer results in the compositional grading of the layer ([93] and [122]). Liang additionally discloses that the atomic concentration of copper in the absorber layer is graded throughout the thickness of the absorber in order to grade the bandgap of the layer ([112], [187], [196]). Liang further discloses that the absorber film is formed by providing at least one layer comprises a layer rich in one or more of Cu and Ag, i.e., (Cu+Ag)/(In+Ga)>1.0, wherein the overall aggregate composition of the layers forming the precursor film is 0.7<(Ag+Cu)/(In+Ga)< 1.0, 0.0<Ag/(Cu+Ag)<0.3, and 0.0<Ga/(In+Ga)<0.5 and discloses that the composition of the Cu, Ga, and In in each layer exhibits a single phase and the phase remains substantially constant in composition and laterally uniform in composition when heated ([9]). Since the amount of Cu in the first layer of the precursor is higher than the overall composition of Cu in the film there is necessarily a gradient of the copper composition in the film which is highest in the copper rich region formed at the interface as claimed.   
Since Liang discloses all the limitations of the instant claims, the reference is deemed to be anticipatory.
		However, if Liang is not found to disclose an interface disposed at a surface of the chalcogenide light absorbing layer is proximate to the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Liang to have an interface disposed at a surface of the chalcogenide light absorbing layer is proximate to the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, based on the teachings of Fujdala as discussed in the rejection above.


Applicant further argues that the silver content claimed would not have been obvious to one having ordinary skill based on the teaching of Liang. Applicant further argues that there is no teaching in Liang, or in the art of record, collectively, how such a band gap would be affected by a change in silver content of the chalcogenide layer. 

Examiner respectfully disagrees. First, Liang discloses that when some or all of the copper is replaced by Ag the bandgap of the absorber layer is increased and the structural defects in the absorber are lowered ([49], [112] and [117]). Thus, one having ordinary skill in the art would have a clear understanding of the effects of the silver content on the band gap. Second, Examiner has set forth a prima facie case of obviousness for the claimed silver content. Once a prima facie case of obviousness has been established, the burden shifts to the applicant to rebut it with objective evidence of nonobviousness. Applicant has not provided any evidence that the silver content claimed would not have been obvious to one having ordinary skill in the art based on the teachings of Liang. 
Liang discloses that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 30 at% ([9]) and discloses that some or all of the copper can be replaced by Ag to increase the bandgap of the absorber layer and lower the structural defects in the absorber ([49], [112] and [117]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([56], [112] and [117]).
	Liang does not explicitly disclose that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 2 at%. However, the routine experimental modification of Liang done in order to ascertain the optimum Ag content in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Ag content in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer, decrease structural defects in the absorber and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.
	Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a silver precursor layer and a particular method of making the chalcogenide layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 


Applicant additionally argues that the Liang reference does not enable the making of a "layer of gallium oxide having a thickness equal to or less than 3 nm". Applicant supports the stated non-enabling position of Liang with a detailed description as to how a "layer of gallium oxide (GaOx) having a thickness equal to or less than 3 nm is provided on the TCO back contact" is formed in the claimed chalcogenide solar cell. Applicant submits that the forming of the recited very thin GaOx layer results from the unique and novel manner in which Applicant makes the light absorbing layer.  Applicant argues that this knowledge is not present in Liang nor is such knowledge generally known to a person of skill. 
Examiner respectfully disagrees. Liang discloses a layer of gallium oxide (GaOx) (back contact interface layer 510 which includes Gallium oxide, [90]) having a thickness between 0 nm and 150 nm is provided on the TCO back contact (512) (Figure 5 and [90]). The thickness range of Liang overlaps the claimed range. 
Liang does not explicitly disclose that the gallium oxide (GaOx) has a thickness equal to or less than 3 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As discussed in MPEP 2121, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference is presumed operable (enabled) until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Therefore, applicant must provide evidence showing that no process for making the GaOx layer with the claimed thickness was known at the time of the invention. Simply stating that the GaOx layer was made in a different way in the instant invention is not evidence that Liang is not enabled to make a layer of GaOx with the claimed thickness. Further, as discussed in MPEP 2121, "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). 


	Applicant further argues that the claimed thickness of the Cu-rich region would not have been obvious to one having ordinary skill in the art. Applicant further argues that given that a total thickness of precursor layers is at a minimum 400 nm, and there are at most are ten layers, but more likely three to five layers, it is somewhat a stretch to say that a person of skill would possess an understanding that any one of these layers would have a thickness of 2 nm to 10 nm - let alone an understanding that a Cu-rich region would necessarily have a thickness of 2 nm to 10 nm. 

	Examiner respectfully disagrees. Examiner has not argued that any of the layers in Liang would necessarily have a thickness of 2 nm to 10 nm. Examiner has set forth a prima facie case of obviousness based on the teachings of Liang that it would have been obvious to modify the thickness of the Cu-rich region to have the thickness claimed. Applicant has not provided any evidence to overcome the case set forth by Examiner. Further, applicant has misunderstood the teachings in Liang. The precursor film contains 1-10 sets of precursor layers with at least two layers in each set (not 1-10 layers) which have a combined thickness of 400nm-800nm. 

Liang discloses that the precursor film can have a thickness from 400nm-800nm and can have from 1-10 sets of precursor layers ([191]). Liang additionally discloses that the sets of layers can include at least two layers ([190]) and further discloses that the composition of the film can be varied by adjusting the number of layers with each composition or by adjusting the thicknesses of each of the layers ([183]). 
Liang does not explicitly disclose that the Cu-rich region of the interface has a thickness ranging from 2 nm to 10 nm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the Cu-rich region, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in thickness (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726